      CASE 0:20-cv-01293-NEB-DTS Document 5 Filed 07/29/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 MICHAEL JOHN BUI,                                  Case No. 20-CV-1293 (NEB/DTS)

                      Plaintiff,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 U.S. ATTORNEY, CHAD A.
 BLUMENFIELD, and U.S. MARSHALS,

                      Defendants.



      Plaintiff Michael John Bui filed a complaint against Defendants and an application

to proceed in forma pauperis. (ECF No. 1 (“Compl.”).) In a June 17, 2020 Report and

Recommendation, United States Magistrate Judge David T. Schultz recommended that

this action be dismissed as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B), that Bui’s

application to proceed in forma pauperis be denied, and that Bui be restricted from filing

civil actions in the District of Minnesota unless he is represented by counsel or receives

advance permission from a judicial officer of this District. (ECF No. 3 (“R&R”) at 2.) Bui

filed “objections” to the R&R that do not address the merits of the R&R and are largely

unintelligible. (ECF No. 4.) The Court has reviewed the R&R de novo, and agrees with the

recommendation to dismiss the action as frivolous and deny the application to proceed

in forma pauperis because Bui’s largely incoherent complaint does not allege any basis for

relief against Defendants. (See generally Compl.)
       CASE 0:20-cv-01293-NEB-DTS Document 5 Filed 07/29/20 Page 2 of 3




       The recommendation to restrict Bui’s ability to file is supported by his history of

filing frivolous actions in this District, as well as his statement that he “will keep sue a lot

of people like that until i win my lawsuit for example if this case is DISMISSED i will sue

again . . . .” (Compl. at 8; see R&R at 1 (citing Bui’s three prior frivolous lawsuits against

the U.S. Attorney’s Office).) Pro se litigants have a right of access to the courts, but that

right does not extend to frivolous or vexatious lawsuits. See In re Tyler, 839 F.2d 1290,

1292–93 (8th Cir. 1988) (“The Court may, in its discretion, place reasonable restrictions on

any litigant who files non-meritorious actions for obviously malicious purposes and who

generally abuses judicial process.”) (citation omitted)). The Court agrees that Bui’s pro se

filings are frivolous, but is reluctant to restrict his ability to file in the future without

warning him first. The Court therefore now provides Bui with a formal warning that if

he continues to file frivolous or vexatious lawsuits in this District, then a court may

determine it necessary to impose filing restrictions on him in the future. E.g., Day v.

Minnesota, No. 19-CV-0496 (WMW/LIB), 2019 WL 4045658, at *3 (D. Minn. Mar. 22, 2019),

report and recommendation adopted, 2019 WL 3371132 (D. Minn. July 26, 2019) (warning

plaintiff that persisting in filing frivolous litigation in this District may result in filing

restrictions).

       Based upon all the files, records, and proceedings in the above-captioned matter,

IT IS HEREBY ORDERED THAT:

       1.        The Objection to the R&R (ECF No. 4) is OVERRULED;



                                               2
      CASE 0:20-cv-01293-NEB-DTS Document 5 Filed 07/29/20 Page 3 of 3




      2.     The Report and Recommendation (ECF No. 3) is ACCEPTED AS
             MODIFIED;

      3.     This action is DISMISSED as frivolous pursuant to 28 U.S.C.
             § 1915(e)(2)(B)(i); and

      4.     Plaintiff Michael John Bui’s application to proceed in forma pauperis (ECF
             No. 2) is DENIED.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: July 29, 2020                   BY THE COURT:

                                              s/Nancy E. Brasel
                                              Nancy E. Brasel
                                              United States District Judge




                                          3
